

114 S1540 IS: Robocall and Call Spoofing Enforcement Improvements Act of 2015
U.S. Senate
2015-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1540IN THE SENATE OF THE UNITED STATESJune 10, 2015Mrs. McCaskill (for herself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo improve the enforcement of prohibitions on robocalls, including fraudulent robocalls.
	
 1.Short titleThis Act may be cited as the Robocall and Call Spoofing Enforcement Improvements Act of 2015.
		2.Enforcement authority relating to non-licensee robocallers
 (a)Authority To impose forfeitures without first issuing citationsSection 503(b)(5) of the Communications Act of 1934 (47 U.S.C. 503(b)(5)) is amended in the second sentence—
 (1)by striking or in the case of and inserting in the case of; and (2)by inserting before the period at the end the following: , or if the person involved is engaging in violations of section 227(b)(1) of this title.
 (b)Expansion of statute of limitationsSection 503(b)(6)(B) of the Communications Act of 1934 (47 U.S.C. 503(b)(6)(B)) is amended— (1)by striking occurred more than 1 year and inserting the following:
					
 occurred—(i)except as provided in clause (ii), more than 1 year; (2)by striking liability. and inserting liability; or; and
 (3)by inserting after clause (i), as designated, the following:  (ii)in the case of a violation of section 227(b)(1) of this title, more than 3 years prior to the date of issuance of the required notice or notice of apparent liability..
 (c)Increase in maximum forfeitureSection 503(b)(2) of the Communications Act of 1934 (47 U.S.C. 503(b)(2)) is amended— (1)in subparagraph (D), by striking or (C) and inserting (C), (F), or (G); and
 (2)by adding at the end the following:  (G)If the violator does not hold, and is not an applicant for, a license, permit, certificate, or other authorization issued by the Commission—
 (i)the amount of any forfeiture penalty determined under this subsection for a violation of section 227(b)(1) of this title shall not exceed $25,000 for each violation or each day of a continuing violation; and
 (ii)there shall be no limit on the total amount assessed for any continuing violation of section 227(b)(1) of this title..
				3.Amendments to Truth in Caller ID Act of 2009
 (a)Communications from outside United StatesSection 227(e)(1) of the Communications Act of 1934 (47 U.S.C. 227(e)(1)) is amended by inserting or any person outside the United States if the recipient is within the United States, after United States,. (b)Clarification of definition of IP-Enabled voice serviceSection 227(e)(8)(C) of the Communications Act of 1934 (47 U.S.C. 227(e)(8)(C)) is amended by striking has the meaning and all that follows and inserting the following: means the provision of real-time voice communications offered to the public, or such class of users as to be effectively available to the public, transmitted using Internet protocol, or a successor protocol, (whether part of a bundle of services or separately) with interconnection capability such that the service can originate traffic to, or terminate traffic from, the public switched telephone network, or a successor network..
			(c)Spoofing service
 (1)In generalSection 227(e) of the Communications Act of 1934 (47 U.S.C. 227(e)) is amended— (A)by striking paragraph (4);
 (B)by redesignating paragraph (3) as paragraph (4); (C)by inserting after paragraph (2) the following:
						
							(3)Spoofing services
 (A)In generalA provider of a spoofing service shall take such steps as the Commission may prescribe to verify that a person does not use the service in violation of this subsection.
 (B)Recordkeeping and reportingThe Commission shall impose reasonable recordkeeping and reporting obligations on a provider of a spoofing service, and shall adopt any other regulation that the Commission determines necessary, to prevent or investigate violations of this subsection.
 (C)Subpoena authorityNotwithstanding chapter 121 of title 18, United States Code, for purposes of enforcing this subsection, the Commission may by subpoena require a provider of a spoofing service to disclose to the Commission the caller identification information transmitted by a subscriber to or customer of the spoofing service.; and
 (D)in paragraph (8), by adding at the end the following:  (D)Spoofing serviceThe term spoofing service means a service that substitutes, or permits a user to substitute, another name or any number (including a telephone number, pseudo-number, or other number) for display as the caller identification information for a call or text message..
 (2)Conforming amendmentSection 227(e)(1) of the Communications Act of 1934 (47 U.S.C. 227(e)(1)), as amended by subsection (a), is amended by striking paragraph (3)(B) and inserting paragraph (4)(B).
 (d)Text messaging serviceSection 227(e)(8) of the Communications Act of 1934 (47 U.S.C. 227(e)(8)) is amended— (1)in subparagraph (A), by inserting (including a text message sent using a text messaging service) before the period at the end;
 (2)in the first sentence of subparagraph (B), by inserting (including a text message sent using a text messaging service) before the period at the end; and (3)by adding at the end the following:
					
 (E)Text messageThe term text message— (i)means a real-time or near real-time message consisting of text, images, sounds, or other information that is transmitted from or received by a device that is identified as the transmitting or receiving device by means of a telephone number;
 (ii)includes a short message service (commonly referred to as SMS) message, an enhanced message service (commonly referred to as EMS) message, and a multimedia message service (commonly referred to as MMS) message; and
 (iii)does not include a real-time, 2-way voice or video communication. (F)Text messaging serviceThe term text messaging service means a service that permits the transmission or receipt of a text message, including a service provided as part of or in connection with a telecommunications service or an IP-enabled voice service..
 (e)Savings clauseSection 227(e) of the Communications Act of 1934 (47 U.S.C. 227(e)) is amended by adding at the end the following:
				
 (10)Savings clauseNothing in this subsection shall be construed to— (A)modify or limit the authority of the Commission under the Telephone Consumer Protection Act of 1991 (Public Law 102–243; 105 Stat. 2394), the amendments made by that Act, or the CAN–SPAM Act of 2003 (15 U.S.C. 7701 et seq.), as of the day before the date of enactment of the Robocall and Call Spoofing Enforcement Improvements Act of 2015, to interpret the term call to include a text message; or
 (B)modify, limit, or otherwise affect any rule or order adopted by the Commission in connection with the Telephone Consumer Protection Act of 1991, the amendments made by that Act, or the CAN–SPAM Act of 2003..
			(f)Regulations
 (1)In generalSection 227(e)(4)(A) of the Communications Act of 1934 (47 U.S.C. 227(e)(4)(A)), as redesignated by subsection (c), is amended by striking Not later than 6 months after the date of enactment of the Truth in Caller ID Act of 2009, the Commission and inserting The Commission.
 (2)DeadlineNot later than 18 months after the date of enactment of this Act, the Federal Communications Commission shall prescribe regulations to implement the amendments made by this section.
 (g)Effective dateThe amendments made by this section shall take effect on the date that is 6 months after the date on which the Federal Communications Commission prescribes regulations to implement the amendments made by this section.
 4.Sense of CongressIt is the sense of Congress that— (1)telecommunications carriers have the legal authority to offer consumers services that block or filter robocalls; and
 (2)the Federal Government, including the Federal Communications Commission and the Federal Trade Commission, should encourage telecommunications carriers to develop and implement the services described in paragraph (1).